Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 3/9/21.
Claims 1, 21-22 and 23 have been amended.
Therefore, Claims 1-23 are now pending and have been addressed below.

Response to Amendment
	Applicant has renumbered Claims 22-22 to overcome the claim objection. Examiner withdraws the claim objection with respect to these and all depending claims unless otherwise indicated.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-23 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-10, 11-20 are directed to a method. Claims 21-23 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 and 21 recite methods that generating a first request; receive the one or more identifying information; transmitting the first request; receiving at least a portion of a local result (Claim 1); find matches between the plurality of government results stored thereon and the one or more identifying information received; receiving a government result including identifying information used to generate the government result; and information associated with the identifying information used to generate the government result that was found during a previous search (claims 11 and 21).
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a the access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices; a display, and a first communication transceiver coupled to the processor;  a communication server ; database and transceiver (claims 1, 11 and 21)), the claims are directed to receiving identification information, analyzing identity information and transmitting result of a search/screening of individual. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and transmitting result of a search/screening of individual. In particular, the claims only recites the additional element – the access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices; a display, and a first communication transceiver coupled to the processor;  a communication server ; database and transceiver. The access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices; a display, and a first communication transceiver coupled to the processor; a communication server; database are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any . Further, claims 4, 9, 14 recites limitations identifying a partial match; parsing the information to determine one or more entrance criteria. These claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims are also non-statutory subject matter.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite receiving identification information, analyzing identity information and transmitting result of a search/screening of individual and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection, analyzing identity information and transmitting result of a search/screening of individual which is part of Paragraph 0024 details “The devices disclosed herein (e.g., the access point, the communication server, the local database, the government database, etc.) can include general purpose or special purpose computing systems, environments, or configurations.  Examples of general purpose or special purpose computing system environments or configurations that can be used include personal computers, laptop computers, 
server computers, mobile phones and/or other mobile devices (e.g., tablets), minicomputers, microprocessor systems, multiprocessor systems, mainframe computers, programmable consumer electronics, networked computers, distributed computing environments”.  Further, see Applicants specification [0032] recites “the first communication transceiver 128 can include a WiFi device, a 
mobile wireless communication device, a Bluetooth device, a local area network device (e.g., network interface or adaptor), a wide area network (e.g., internal or external modem), another suitable network”. Further para 0051 recites the general purpose or special purpose computer using instructions stored on a memory storage medium.  These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16, 18-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Picolli (US 7,874,005 B2).

Regarding claim 1,    Picolli discloses the method to screen one or more individuals at a non-law enforcement facility (Col 1 lines 19-21 perform real time field checks on individuals), the method comprising:
generating a first request at an access point that is not under law enforcement control (Col 2 lines 5-12, Col 4 lines 13-35 providing for a non-law enforcement (e.g., private) entity at a checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility for inputting information pertaining at least to the identity indicia of a vehicle, person or article. Input device 104 may be located at the appropriate security checkpoint 102, of say, chemical plant entrances, transportation hubs, schools, hospitals, nuclear power plants, ports, and other critical infrastructure or important facility(access point not under law enforcement control), and may be located in a vehicle, carried by a security individual, or retained in other suitable fixed and mobile locations.  For example fixed locations may include parking lots, receiving loading docks and other security checkpoints., Col 4 lines30-42, Fig 1 # 100, 102, 104 non-law enforcement entity generate request, Col 4 lines 45-50 first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network with 110 with said input device 104) before transmission via network 112), the first request including one or more identifying information for the one or more individuals (Col 4 lines 18-25 inputting information pertaining at least to the identity indicia of a vehicle, person or article (not depicted) into any wired or wireless input device, Fig 2 # 211 user input person’s name, vehicle or article information), the access point located at and/or near the non-law enforcement facility (Col 4 lines 13-25 checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility, Fig 5 # 500, 502 receive check request, check 211 request is generated using the received check 211 request data. Col 4 lines 
the access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices configured to receive the one or more identifying information (Col 4 lines 13-25 inputting information pertaining at least to the identity indicia of a vehicle, person or article (not depicted) into any wired or wireless input device (such as a PDA, mobile computer, PC, cell phone, or other device) and any related keyboard, display, scanner, digital camera, other digital imaging products), a display (Col 4 lines 20-25 display), and a first communication transceiver coupled to the processor (Col 4 lines 24-26 an interface to a wired or wireless private network 110 for transmission through a connection network 112 for processing through at least one law enforcement database network 114. Col 5 lines 41-44, 62-65); with the first communication transceiver, transmitting the first request to at least one communication server that is not under law enforcement only control (Col 2 lines 1-5 private entities can check in local criminal check system, Col 4 lines 44-62, Fig 5 # 504-510 communicate check to server); and
with the first communication transceiver, receiving at least a portion of a local result of a search of at least one local database that is not under law enforcement only control (Col 1 lines 10-14 non-law enforcement entities to avail themselves of criminal databases (database accessible by non-law enforcement/private entities) checks that are currently permitted for use by law enforcement, without violating the legal prohibitions against non-law enforcement usage of such databases. Col 2 lines 30-46 if the person entering is a not criminal, terrorist, or other person of interest (or if the article or vehicle is not stolen or otherwise wanted), then the check will not flag the entrant (or item)(local result), Col 4 lines 45-50 request first pre-processed locally using a private database, Col 5 lines 6-15 notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104., Fig 5 # 510-512, 514, 518 ).

Regarding claim 2,    Picolli discloses the method of claim 1, further comprising, 
with the first communication transceiver, transmitting the one or more identifying information of the one or more individuals directly to the at least one local database (Col 4 lines 18-25, 45-62 first pre-processed locally before transmission via network 112 the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia (identity information) that would go to at least one server located within a given law enforcement-controlled domain)

Regarding claim 3,    Picolli discloses the method of claim 1, 
Picolli discloses wherein receiving at least a portion of the local result includes receiving a “cleared” or ’’not cleared” message from the communication server (Col 5 lines 8-15 results, whether hits or not, may, in one embodiment, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104.).

Regarding claim 4, Picolli discloses the method of claim 1, 
Picolli discloses wherein the at least a portion of the local result received by the access point includes: identifying information stored on the at least one local database that at least partially matched the one or more identifying information of the one or more individuals and/or information associated with the identifying information stored on the at least one local database (Col 2 lines 30-46 if the person entering is a not criminal, terrorist, or other person of interest (or if the article or vehicle is not stolen or otherwise wanted), then the check will not flag the entrant (or item)(local result), Col 4 lines 45-50 first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network with 110 with said input device 104, Fig 5 # 514, 516-518 and Col 5 lines 6-15 results, whether hits or not, may, in one embodiment, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104.); and
further comprising, with the at least one processor of the access point, parsing the information associated with the identifying information (Col 6 lines 23-25 parsing incoming data from connected nodes, so that it can examine data received directly from fixed or mobile entity device  stored on the at least one local database to determine if the information associated with the identifying information stored on the at least one local database is associated with one or more entrance criterias, the one or more entrance criterias including one or more preselected criteria that is used to screen the one or more individuals (Col 2 lines 13-22, Col 4 lines 18-22 inputting identification information person name, vehicle or article (entrance criteria),Claim 1 comparing said identification indicia with records of at least one sensitive law enforcement-only database, said at least one sensitive law enforcement-only database chosen from the group consisting of a Criminal Justice Information System database, or a law enforcement restricted database that is connected to said computer system resident within said secure law enforcement-controlled domain, in order to generate a response to said input).

Regarding Claim 5,    Picolli discloses the method of claim 1, further comprising,
responsive to receiving the at least a portion of the local result, displaying at least a “cleared” or “not cleared” message using the display (Col 2 lines 30-46 if the person entering is a not criminal, terrorist, or other person of interest (or if the article or vehicle is not stolen or otherwise wanted), then the check will not flag the entrant (or item)(local result), Col 4 lines 45-50 first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network with 110 with said input device 104, Col 5 lines 8-15 results, whether hits or not, may, in one embodiment, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104.).

Regarding Claim 6,    Picolli discloses the method of claim 1, further comprising, 
after receiving the at least a portion of the local result (Col 2 lines 30-46 if the person entering is a not criminal, terrorist, or other person of interest (or if the article or vehicle is not stolen or otherwise wanted), then the check will not flag the entrant (or item)(local result), Col 4 lines 45-50 request first pre-processed locally using a private database), transmitting a second request to search at least one government database to the communication server with the first communication transceiver, the second request including the one or more identifying information of the one or more individuals (Col 4 lines 45-55 transmission via network to the given law enforcement database network 114, the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia that would go to at least one server located within a given law enforcement-controlled domain).

Regarding Claim 7,    Picolli discloses the method of claim 6, further comprising 
receiving at least a portion of a government result of the search of the at least one government database from the communication server(Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518).

Regarding Claim 8, Picolli discloses the method of claim 7, 
wherein receiving at least a portion of the government result includes receiving a “cleared” or “not cleared” message from the communication server (Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 2 # 220, 226).

Regarding Claim 9, Picolli discloses the method of claim 7, 
wherein the at least a portion of the government result received by the access point includes: identifying information stored on the at least one government database that at least partially matched the one or more identifying information of the one or more individuals and information associated with the identifying information stored on the at least one government database (Fig 5 # 514 match user, 516-518 and Col 5 lines 6-15 results, whether hits or not, may, in one embodiment, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104., Col 3 lines 46-62); and
further comprising, with the at least one processor of the access point, parsing the information associated with the identifying information(Col 6 lines 23-25 parsing incoming data from connected nodes, so that it can examine data received directly from fixed or mobile entity device   stored on the at least one government database to determine if the information associated with the identifying information stored on the at least one government database is associated with one or more entrance criterias, the one or more entrance criterias including one or more preselected criteria that is used to screen the one or more individuals (Col 2 lines 13-22, Col 4 lines 18-22 inputting identification information person name, vehicle or article (entrance criteria),Claim 1 comparing said identification indicia with records of at least one sensitive law enforcement-only database, said at least one sensitive law enforcement-only database chosen from the group consisting of a Criminal Justice Information System database, or a law enforcement restricted database that is connected to said computer system resident within said secure law enforcement-controlled domain, in order to generate a response to said input).

Regarding Claim 10, Picolli discloses the method of claim 7, further comprising, 
Picolli discloses responsive to receiving the at least a portion of the government result, displaying at least a “cleared,” “not cleared,” or “pending” message using the display (Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device.

Regarding Claim 11,    Picolli discloses the method to screen one or more individuals at a non-law enforcement facility (Col 1 lines 19-21 perform real time field checks on individuals, Col 2 lines 4-12), the method comprising:
receiving a first request from an access point at a communication server that is not under law enforcement-only control (Col 2 lines 5-12, Col 4 lines 13-35 providing for a non-law enforcement (e.g., private) entity at a checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility for inputting information pertaining at least to the identity indicia of a vehicle, person or article. Input device 104 may be located at the appropriate security checkpoint 102, of say, chemical plant entrances, transportation hubs, access point not under law enforcement control), and may be located in a vehicle, carried by a security individual, or retained in other suitable fixed and mobile locations.  For example fixed locations may include parking lots, receiving loading docks and other security checkpoints, Col 4 lines30-42), the first request including one or more identifying information of the one or more individuals (Col 4 lines 18-25 inputting information pertaining at least to the identity indicia of a vehicle, person or article (not depicted) into any wired or wireless input device, Fig 2 # 211 user input person’s name, vehicle or article information), the access point located at and/or near the non-law enforcement facility (Col 4 lines 13-25 checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility, Fig 5 # 500, 502 receive check request, check 211 request is generated using the received check 211 request data.), the communication server including a central processing unit and a second communication transceiver, wherein the second communication transceiver is communicably coupled to the access point (Col 4 lines 24-26 an interface to a wired or wireless private network 110 for transmission through a connection network 112 for processing through at least one law enforcement database network 114. Col 5 lines 41-44, 62-65); and
with the second communication transceiver, transmitting at least the one or more identifying information of the one or more individuals to at least one government database(Col 4 lines 45-55 transmission via network to the given law enforcement database network 114, the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia that would go to at least one server located within a given law enforcement-controlled domain, Col 6 lines 18-22 a law enforcement server-based switch or interface 215 within the law enforcement domain that can be used for processing the originating request after it leaves the non-law enforcement domain.); and with the second communication transceiver, receiving a government result of a search of the at least one government database (Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518)., the government result including:
identifying information stored on the at least one government database that at least partially matched the one or more identifying information of the one or more individuals; and information associated with the identifying information stored on the at least one government database (Col 3 lines 54-58The response may indicate an existence of a match between the identification indicia and the criminal records (identifying information), such that there will be an output of the response to at least a location within a law enforcement-controlled domain. Col 5 lines 6-30 results, whether hits or not, may, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104.  Thus, if the check results come back as an "all cleared" indication, the operator 100 is notified with one type of message and all pertinent information about the check is logged with date, time, operator information and all demographics on the vehicle, person or, article being checked., Col 6 lines 57-65 process results based on established criteria generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device 104 after executing steps 217 (determining that no match or "hit" is applicable) or step 219 (determining that a match or "hit" is applicable), and after logging the relevant data from requests, Col 7 lines 40-55 Type 300 may be used with access levels 309 to determine what checks 211 and the particular results (identifying information) thereof, may be provided to users.  For example, a non-law enforcement operator 100 is not allowed to receive matching CJIS/NCIS data.  In another example, a law enforcement user is allowed complete access to CJIS results and the results originating from non-law enforcement operators, Fig 2 # 14 NCIC/govt. database);

Regarding Claim 12,    Picolli discloses the method of claim 11, 
wherein transmitting at least the one or more identifying information of the one or more individuals to at least one government database comprises transmitting at least the one or more identifying information to a local law enforcement agency server(Col 4 lines 45-55 transmission via network to the given law enforcement database network 114, the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia that would go to at least one server located within a given law .

Regarding Claim 13, Picolli discloses the method of claim 11, further comprising, 
after receiving the government result, with the second communication transceiver, transmitting at least a portion of the government result to the access point(Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518).

Regarding Claim 14,     Picolli discloses the method of claim 11, further comprising, 
after receiving the government result, with the central processing unit, parsing the information associated with the identifying information stored on the at least one government database (Col 6 lines 23-25 parsing incoming data from connected nodes, so that it can examine data received directly from fixed or mobile entity device 104 or indirectly via private server module 108 and private network with 110., Claim 1 parsing incoming identification indicia)   to determine if the information associated with the identifying information stored on the at least one government database is associated with one or more entrance criteria, the one or more entrance criteria including one or more preselected criteria that is used to screen the one or more individuals (Col 2 lines 13-22, Col 4 lines 18-22 inputting identification information person name, vehicle or article (entrance criteria),Claim 1 comparing said identification indicia with records of at least one sensitive law enforcement-only database, said at least one sensitive law enforcement-only database chosen from the group consisting of a Criminal Justice Information System database, or a law enforcement restricted database that is connected to said computer system resident within said secure law enforcement-controlled domain, in order to generate a response to said input).

Regarding Claim 15,    Picolli discloses the method of claim 14, further comprising, 
after parsing the information associated with the identifying information stored on the at least one government database, with the second communication transceiver, transmitting at least a “cleared” or “not cleared” message to the access point (Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518).

Regarding Claim 16,    Picolli discloses the method of claim 11, further comprising, 
with the second communication device, transmitting at least some of the at least a portion of the government result received by the communication server to at least one of an law enforcement agency wherein the law enforcement agency is authorized to view the at least some of the at least a portion of the government result (Col 3 lines 54-67The outputting of a response may be directed to a designated law enforcement operator for further review and taking of responsive action Col 5 lines 11-30, 52-58 designated law enforcement operator 116 (whether local police department, police dispatching center(s), state police, FBI, etc. as designated based on geographic and/or subject matter jurisdiction concerns) for review and the taking of responsive action by law enforcement, and may optionally provide for an alert to prompt the same, based on the kind of match., Fig 5 # 514-518 law enforcement notification sent)

Regarding Claim 18,    Picolli discloses the method of claim 11, further comprising,
after receiving the first request from the access point, transmitting at least the one or more identifying information of the one or more individuals to at least one local database, the communication server communicably coupled to the at least one local database (Col 2 lines 31-40 the private entity offers or submits information to the criminal check systems regarding the location of persons or articles on its property., Col 4 lines 18-25, 45-62 first pre-processed locally before transmission via network 112 the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia (identity information) that would go to at least one server located within a given law enforcement-controlled domain, Col 4 lines 45-50 first pre-processed locally (e.g., through a private database 

Regarding Claim 19,    Picolli discloses the method of claim 18, further comprising, 
after transmitting at least the one or more identifying information of the one or more individuals to the at least one local database, with the second communication device, receiving from the local database a local result of a search of the at least one local database (Col 4 lines 18-25, 45-62 first pre-processed locally before transmission via network 112 the data relating to the given input or query propagated by the private (third party) operator 100 contains data signals that convey identity indicia (identity information) that would go to at least one server located within a given law enforcement-controlled domain, Col 4 lines 45-50 first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network with 110 with said input device 104 Col 5 lines 19-32)

Regarding Claim 20,    Picolli discloses the method of claim 19, further comprising, 
with the second communication device, transmitting at least a portion of the local result received by the communication server to the access point (Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518).

Regarding Claim 21,    Picolli discloses the system to screen one or more individuals from a non-law enforcement facility, the system comprising:
an access point at and/or near the non-law enforcement facility, the access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions (Col 2 lines 5-12, Col 4 lines 13-25 providing for a non-law enforcement (e.g., private) entity at a checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility for inputting information pertaining at least to the identity indicia of a vehicle, person or one or more input devices configured to receive the one or more identifying information, a display, and a first communication transceiver coupled to the processor (Col 4 lines 18-25 inputting information pertaining at least to the identity indicia of a vehicle, person or article (not depicted) into any wired or wireless input device, Fig 2 # 211 user input person’s name, vehicle or article information), the access point located at and/or near the non-law enforcement facility (Col 4 lines 13-25 checkpoint 102 (access point) locate at or in proximity to the physical premises of the critical infrastructure or other important facility, Fig 5 # 500, 502 receive check request, check 211 request is generated using the received check 211 request data., Col 4 lines 20-26 an interface to a wired or wireless private network 110 for transmission through a connection network 112 for processing through at least one law enforcement database network 114. Col 5 lines 41-44, 62-65);
a communication server that is not under law enforcement only control (Col 5 lines 38-50 System 210 comprises the fixed or mobile device 104, at least one response or result 213, a wireless network 214, a server 215, a plurality of computer readable storage modules 216 and 218 (e.g., databases)., the communication server including a central processing unit and a second communication transceiver coupled to the first communication transceiver (Col 4 lines 18-26 wireless input device (transceiver); an interface to a wired or wireless private network 110 for transmission through a connection network 112 for processing through at least one law enforcement database network 114. Col 5 lines 41-44, 62-65); and
at least one local database not under law enforcement only control (Col 2 lines 8-10 local criminal check systems such as CJIS (Criminal Justice Information System that can be accessed by private entities(database not under law enforcement only control i.e.can be accessed by private entities), the at least one local database operably coupled to at least one of the access point and/or the communication server, the at least one local database stored on memory storage medium of a general purpose or special purpose computer (Col 2 lines 8-10database through Federal and/or local criminal check systems such as CJIS (Criminal Justice Information System, Fig 2 # 114 database, Col 4 lines 45-50 first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network , the at least one local database configured to be searched to find matches between the plurality of government results stored thereon and the one or more identifying information received by the at least one local database (Col 2 lines 13-22,32-42 designated private entities may indirectly conduct real-time checks on subjects such as individuals, vehicles, and articles that are on their premises by forwarding subject identification data or indicia such as license plate numbers, driver license numbers, serial numbers, social security numbers, passport numbers, etc. to the law enforcement controlled criminal databases.), 
wherein each of the government results includes: identifying information used to generate the government result; and information associated with the identifying information used to generate the government result that was found during a previous search of at least one government database (Col 3 lines 54-58The response may indicate an existence of a match between the identification indicia and the criminal records (identifying information), such that there will be an output of the response to at least a location within a law enforcement-controlled domain. Col 5 lines 6-30 results, whether hits or not, may, notify the requesting non-law enforcement user if the person, vehicle, or article is "Cleared" or "Not Cleared" in real time via the input device 104.  Thus, if the check results come back as an "all cleared" indication, the operator 100 is notified with one type of message and all pertinent information about the check is logged with date, time, operator information and all demographics on the vehicle, person or, article being checked., Col 6 lines 57-65 process results based on established criteria generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device 104 after executing steps 217 (determining that no match or "hit" is applicable) or step 219 (determining that a match or "hit" is applicable), and after logging the relevant data from requests, Col 7 lines 40-55 Type 300 may be used with access levels 309 to determine what checks 211 and the particular results (identifying information) thereof, may be provided to users.  For example, a non-law enforcement operator 100 is not allowed to receive matching CJIS/NCIS data.  In another example, a law enforcement user is allowed complete access to CJIS results and the results originating from non-law enforcement operators.)


a government controlled domain, the government controlled domain including at least one government database operably coupled to the second server (Col 2 lines 5-12 database through Federal and/or local criminal check systems such as CJIS (Criminal Justice Information System), NCIC (National Criminal Information Center), and/or other criminal or law enforcement restricted databases., Col 5 lines 6-10 the server(s) of the law enforcement database network 114 would process the information being checked.).

Regarding Claim 23,    Picolli discloses the system of claim 21, further comprising
a local law enforcement agency servers operably coupled to at least the communication server (Col 2 lines 5-12 database through Federal and/or local criminal check systems, Col 5 lines 41-58 database(s) of law enforcement database network 114 in response to checks (requests 214) generated by the fixed or mobile devices 104 and creation of at least one result 213 returned by a computer based system or server associated with law enforcement database network 114, Fig 2 # 112, 114, 213).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Picolli (US 7,874,005 B2).

Regarding Claim 17,    Picolli discloses the method of claim 11, further comprising, 
Picolli discloses with the second communication transceiver, transmitting a message to the access point(Col 6 lines 55-62 generates a response results 213 at steps 220 ("cleared") or 226 ("not cleared") for forwarding to input device, Fig 5 # 517-518). However, Picolli does not specifically teach a pending message.
While Picolli discloses a method for providing designated private entities with a means to log individuals and whether the check being conducted is clear/not clear response, Picolli does not disclose that the response message information includes pending message.
However, the Examiner asserts that the data identifying the response information as including pending message is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the pending message be included in the response message information of Picolli because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Response to Arguments
3/9/21 have been fully considered but they are not persuasive. 
Applicant has renumbered Claims 22-22 to overcome the claim objection. Examiner withdraws the claim objection with respect to these and all depending claims unless otherwise indicated.
Regarding 101 rejection, applicant states para [0024] provides improvements. Examiner has reviewed arguments and respectfully disagrees. Para[0024]  does not recite any improvements, however discusses “The devices disclosed herein (e.g., the access point, the communication server, the local database, the government database, etc.) can include general purpose or special purpose computing systems, environments, or configurations. Examples of general purpose or special purpose computing system environments or configurations that can be used include personal computers, laptop computers, server computers, mobile phones and/or other mobile devices (e.g., tablets)”. This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and transmitting result of a search/screening of individual. In particular, the claims only recites the additional element – the access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices; a display, and a first communication transceiver coupled to the processor;  a communication server ; database and transceiver. The access point including memory storage medium including one or more instructions stored therein, at least one processor configured to execute the one or more instructions, one or more input devices; a display, and a first communication transceiver coupled to the processor; a communication server; database are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a 
Regarding 102/103 rejections, examiner has considered all arguments. New limitations have been considered in claim rejection above. Applicant argues cited art do not discloses a local database. Picolli at Col 4 lines 45-50 discusses request first pre-processed locally (e.g., through a private database or computer module 108 in connection either wired or wireless private network with 110 with said input device 104) before transmission via network 112. Also, Col 1 lines 10-14 non-law enforcement entities to avail themselves of criminal databases (database accessible by non-law enforcement/private entities) checks that are currently permitted for use by law enforcement, without violating the legal prohibitions against non-law enforcement usage of such databases and Col 2 lines 30-46 if the person entering is a not criminal, terrorist, or other person of interest (or if the article or vehicle is not stolen or otherwise wanted), then the check will not flag the entrant (or item)(local result) presented to non-law enforcement (private entity).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaufele (US 2007/0046426) discloses visitor admittance management system
Hashim-Waris (US 8629755) discloses visitor management system.
Felt (US 201/0035645) discloses method for accessing government building using mobile device.
Saravanan (US 2017/0069151) discloses performing identity verification of end user at airports.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629